In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Westchester County (Nastasi, J.), entered August 1, 1989, which denied her motion to "reargue and resubmit” a prior motion which resulted in an order granting summary judgment dismissing the complaint insofar as asserted against the defendant Arthur DeAngelis.
Ordered that the appeal is dismissed, with costs to the respondent.
Since the order from which the plaintiff appeals denies a motion for reargument (see, Anchor Sav. Bank v Alpha Developers, 143 AD2d 711, 712-713; Matter of Dowling v Bowen, 53 AD2d 862), the appeal must be dismissed. No appeal lies from an order denying reargument (see, Fahey v County of Nassau, 111 AD2d 214). Mangano, P. J., Brown, Sullivan, Harwood and Miller, JJ., concur.